                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

MARK DAVIS
ADC #657771                                                                            PLAINTIFF

v.                             Case No. 5:18-cv-00063-KGB-JTK

TAYLOR, et al.                                                                      DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Mark Davis’ complaint is dismissed without prejudice.

       So adjudged this 9th day of October, 2018.



                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
